DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 17/380,054 filed on 7/20/2021 is presented for examination by the Examiner. Claims 1-26 are currently pending in the present application.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of Applicant's claim for priority as a CON of Non-Provisional Application 16/141,335 filed on 9/25/2018 now Patent 11,100,086 B2.

Drawings
The Applicant's drawings filed on 7/20/2021 are acceptable for examination purpose.

Information Disclosure Statement
As required by M.P.E.P. 609, the Applicant's submission of the Information Disclosure Statement dated 3/15/2022 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.

Examiner Notes
With respect to claim 1 which is method claim, the Examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of paragraph [0082] and Figure 5 in the Applicant’s instant disclosure. Therefore, the method of claims 1-12 is statutory under 35 U.S.C. § 101.

Abstract Objection
The abstract of the disclosure is objected to because it should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. Correction is required. See MPEP § 608.01(b).

Claim Objections
Claim 15 is objected to because of the following informalities:
	Claim 15 recites “method of claim 15” which should be written as “method of claim [[15]]14”. Appropriate correction is respectfully required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 of the U.S. Patent number 11,100,086 B2 contain every element of claims 1-26 of the instant application respectively and as such anticipate(s) claims 1-26 of the instant application.
Initially, it should be noted that the instant application and the U.S. Patent number 11,100,086 B2 have the same inventive entities. The inventor and/or assignee for the U.S. Patent and the instant application are Granville Lynn Barnett, and Yeturu Aahlad as the inventors; and WANdisco, Inc. as the assignee.

	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).” ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 13 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claims 1, 13 and 24; the claims recite “when the comparison indicates that the received first storage service agnostic metadata is not equivalent to the received second storage service agnostic metadata, bringing the data stored in the first data storage service that corresponds to the received first storage service agnostic metadata and the data stored in the second data storage service that corresponds to the received second storage service agnostic metadata into equivalency” which render the claims indefinite. The claims provide no guidance as to how the “data stored in the first data storage service” and the “data stored in the second data storage service” being brought into “equivalency”? And what does the “equivalency” mean? Clarification is respectfully required.
	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-14 and 16-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drobychev et al. (US No. 2011/0196828 A1).

	As per claim 1, Drobychev et al. discloses A computer-implemented method, comprising:
	executing, by a first plurality of replicated state machines, a sequence of ordered agreements to make mutations to a data stored in a first data storage service of a first type; as (see e.g., ¶ 0037: as “The distributed storage system 200 shown in FIGS. 2 and 3 includes certain global applications and configuration information 202, as well as a plurality of instances 102-1, . . . 102-N. In some embodiments, the global configuration information includes a list of instances and information about each instance. In some embodiments, the information for each instance includes: the set of storage nodes (data stores) at the instance; the state information, which in some embodiments includes whether the metadata at the instance is global or local; and network addresses to reach the blobmaster 204 and bitpusher 210 at the instance. In some embodiments, the global configuration information 202 resides at a single physical location, and that information is retrieved as needed. In other embodiments, copies of the global configuration information 202 are stored at multiple locations. In some embodiments, copies of the global configuration information 202 are stored at some or all of the instances. In some embodiments, the global configuration information can only be modified at a single location, and changes are transferred to other locations by one-way replication. In some embodiments, there are certain global applications, such as the location assignment daemon 346 (see FIG. 3) that can only run at one location at any given time. In some embodiments, the global applications run at a selected instance, but in other embodiments, one or more of the global applications runs on a set of servers distinct from the instances. In some embodiments, the location where a global application is running is specified as part of the global configuration information 202, and is subject to change over time”).
	executing, by a second plurality of replicated state machines, the sequence of ordered agreements to make the mutations to the data stored in a second data storage service of a second type that is different than the first type; as (see e.g., ¶ 0049: as “In some embodiments, each instance has a replication module 224, which identifies blobs or chunks that will be replicated to other instances. In some embodiments, the replication module 224 may use one or more queues 226-1, 226-2, …. Items to be replicated are placed in a queue 226, and the items are replicated when resources are available. In some embodiments, items in a replication queue 226 have assigned priorities, and the highest priority items are replicated as bandwidth becomes available. There are multiple ways that items can be added to a replication queue 226. In some embodiments, items are added to replication queues 226 when blob or chunk data is created or modified. For example, if an end user 302 modifies a blob at instance 1, then the modification needs to be transmitted to all other instances that have copies of the blob. In embodiments that have priorities in the replication queues 226, replication items based on blob content changes have a relatively high priority. In some embodiments, items are added to the replication queues 226 based on a current user request for a blob that is located at a distant instance. For example, if a user in California requests a blob that exists only at an instance in India, an item may be inserted into a replication queue 226 to copy the blob from the instance in India to a local instance in California. That is, since the data has to be copied from the distant location anyway, it may be useful to save the data at a local instance. These dynamic replication requests receive the highest priority because they are responding to current user requests”).
	receiving and storing first storage service agnostic metadata of the mutated data stored in the first data storage service and receiving and storing second storage service agnostic metadata of the mutated data stored in the second data storage service; as (see e.g., ¶ 0050: as “In some embodiments, there is a background replication process that creates and deletes copies of blobs based on blob policies 326 and blob access data provided by a statistics server 324. The blob policies specify how many copies of a blob are desired, where the copies should reside, and in what types of data stores the data should be saved. In some embodiments, a policy may specify additional properties, such as the number of generations of a blob to save, or time frames for saving different numbers of copies. E.g., save three copies for the first 30 days after creation, then two copies thereafter. Using blob policies 326, together with statistical information provided by the statistics server 324, a location assignment daemon 322 determines where to create new copies of a blob and what copies may be deleted. When new copies are to be created, records are inserted into a replication queue 226, with the lowest priority”).
	comparing the received first and second storage service agnostic metadata to determine whether the received first storage service agnostic metadata is equivalent to the received second storage service agnostic metadata; and as (see e.g., ¶ 0060: as “FIG. 6 illustrates the storage of metadata data items 600 according to some embodiments. Each data item 600 has a unique row identifier 602. Each data item 600 is a row 604 that has a base value 606 and zero or more deltas 608-1, 608-2, ..., 608-L. When there are no deltas, then the value of the data item 600 is the base value 606. When there are deltas, the “value” of the data item 600 is computed by starting with the base value 606 and applying the deltas 608-1, etc. in order to the base value. A row thus has a single value, representing a single data item or entry. Although in some embodiments the deltas store the entire new value, in preferred embodiments the deltas store as little data as possible to identify the change. For example, metadata for a blob includes specifying what instances have the blob as well as who has access to the blob. If the blob is copied to an additional instance, the metadata delta only needs to specify that the blob is available at the additional instance. The delta need not specify where the blob is already located. As the number of deltas increases, the time to read data increases. The compaction process merges the deltas 608-1, etc. into the base value 606 to create a new base value that incorporates the changes in the deltas”), wherein the “For example, metadata for a blob includes specifying what instances have the blob as well as who has access to the blob. If the blob is copied to an additional instance, the metadata delta only needs to specify that the blob is available at the additional instance. The delta need not specify where the blob is already located” discloses the technique of “specifying” based on metadata delta of instances in performing replication in 10 instance servers (see e.g., ¶ 0059) based on “each instance has a replication module 224, which identifies blobs or chunks that will be replicated to other instances using one or more queues 226-1, 226-2, . . . . Items to be replicated are placed in a queue 226” (see e.g., ¶ 0049).
	when the comparison indicates that the received first storage service agnostic metadata is not equivalent to the received second storage service agnostic metadata, bringing the data stored in the first data storage service that corresponds to the received first storage service agnostic metadata and the data stored in the second data storage service that corresponds to the received second storage service agnostic metadata into equivalency, as (see e.g., ¶ 0062: as “FIG. 7 illustrates an exemplary data structure to hold a delta. Each delta applies to a unique row, so the delta includes the row identifier 702 of the row to which it applies. In order to guarantee data consistency at multiple instances, the deltas must be applied in a well-defined order to the base value. The sequence identifier 704 is globally unique, and specifies the order in which the deltas are applied. In some embodiments, the sequence identifier comprises a timestamp 706 and a tie breaker value 708 that is uniquely assigned to each instance where deltas are created. In some embodiments, the timestamp is the number of microseconds past a well-defined point in time. In some embodiments, the tie breaker is computed as a function of the physical machine running the blobmaster as well as a process id. In some embodiments, the tie breaker includes an instance identifier, either alone, or in conjunction with other characteristics at the instance. In some embodiments, the tie breaker 708 is stored as a tie breaker value 132. By combining the timestamp 706 and a tie breaker 708, the sequence identifier is both globally unique and at least approximately the order in which the deltas were created. In certain circumstances, clocks at different instances may be slightly different, so the order defined by the sequence identifiers may not correspond to the “actual” order of events. However, in preferred embodiments, the “order,” by definition, is the order created by the sequence identifiers. This is the order the changes will be applied at all instances”).
	
	As per claim 2, Drobychev et al. discloses The computer-implemented method of claim 1, further comprising: synchronizing between the first and second data storage services using the received first and second storage service agnostic metadata to determine when the data stored in the first data storage service that corresponds to the received first storage service agnostic metadata and the data stored in the second data storage service that corresponds to the received second storage service agnostic metadata have both settled after having mutated according to a predetermined one of the sequence of ordered agreements, as (see e.g., ¶ 0059: as “To provide faster responses to clients and to provide fault tolerance, each program or process that runs at an instance is generally distributed among multiple computers. The number of instance servers 400 assigned to each of the programs or processes can vary, and depends on the workload. FIG. 5 provides exemplary information about a typical number of instance servers 400 that are assigned to each of the functions. In some embodiments, each instance has about 10 instance servers performing (502) as blobmasters. In some embodiments, each instance has about 100 instance servers performing (504) as bitpushers. In some embodiments, each instance has about 50 instance servers performing (506) as BigTable servers. In some embodiments, each instance has about 1000 instance servers performing (508) as file system servers. File system servers store data for file system stores 216 as well as the underlying storage medium for BigTable stores 214. In some embodiments, each instance has about 10 instance servers performing (510) as tape servers. In some embodiments, each instance has about 5 instance servers performing (512) as tape masters. In some embodiments, each instance has about 10 instance servers performing (514) replication management, which includes both dynamic and background replication. In some embodiments, each instance has about 5 instance servers performing (516) as quorum clock servers”), wherein the as technique of performing replication (i.e., synchronization) in 10 instance servers based on “each instance has a replication module 224, which identifies blobs or chunks that will be replicated to other instances using one or more queues 226-1, 226-2, . . . . Items to be replicated are placed in a queue 226” (see e.g., ¶ 0049).
	
	As per claim 4, Drobychev et al. discloses The computer-implemented method of claim 1, wherein the sequence of ordered agreements is ordered using a unique and strictly ordered global sequence number, as (see e.g., ¶ 0048: as “In some embodiments, each instance 102 has a quorum clock server 228, which comprises one or more servers with internal clocks. The order of events, including metadata deltas 608, is important, so maintenance of a consistent time clock is important. A quorum clock server regularly polls a plurality of independent clocks, and determines if they are reasonably consistent. If the clocks become inconsistent and it is unclear how to resolve the inconsistency, human intervention may be required. The resolution of an inconsistency may depend on the number of clocks used for the quorum and the nature of the inconsistency. For example, if there are five clocks, and only one is inconsistent with the other four, then the consensus of the four is almost certainly right. However, if each of the five clocks has a time that differs significantly from the others, there would be no clear resolution”).
	
	As per claim 5, Drobychev et al. discloses The computer-implemented method of claim 1, further comprising receiving, by the first plurality of state machines and by the second plurality of state machines, the unique and strictly ordered global sequence number from a distributed coordination engine, as (see e.g., ¶ 0048).
	
	As per claim 6, Drobychev et al. discloses The computer-implemented method of claim 1, wherein the first type of the first data storage service is one of mutable and immutable, as (see e.g., ¶ 0067: as “The blob generations 804 can comprise one or more “generations” of each blob. In some embodiments, the stored blobs are immutable, and thus are not directly editable. Instead, a “change” of a blob is implemented as a deletion of the prior version and the creation of a new version. Each of these blob versions 806-1, 806-2, etc. is a generation, and has its own entry. In some embodiments, a fixed number of generations are stored before the oldest generations are physically removed from storage. In other embodiments, the number of generations saved is set by a blob policy 326. (A policy can set the number of saved generations as 1, meaning that the old one is removed when a new generation is created.) In some embodiments, removal of old generations is intentionally “slow,” providing an opportunity to recover an old “deleted” generation for some period of time. The specific metadata associated with each generation 806 is described below with respect to FIG. 8B”).
	
	As per claim 7, Drobychev et al. discloses The computer-implemented method of claim 1, wherein the second type of the second data storage service is one of mutable and immutable, as (see e.g., ¶ 0067).
	
	As per claim 8, Drobychev et al. discloses The computer-implemented method of claim 1, wherein the first and second data storage services are one of homogeneous and heterogeneous, as (see e.g., ¶ 0067).
	
	As per claim 9, Drobychev et al. discloses The computer-implemented method of claim 1, further comprising designating the first data storage service as a source of truth, in which data stored therein is considered to be valid, as (see e.g., ¶ 0064: as “In some embodiments where the data items are metadata for blobs, deltas may include information about forwarding. Because blobs may be dynamically replicated between instances at any time, and the metadata may be modified at any time as well, there are times that a new copy of a blob does not initially have all of the associated metadata. In these cases, the source of the new copy maintains a “forwarding address,” and transmits deltas to the instance that has the new copy of the blob for a certain period of time (e.g., for a certain range of sequence identifiers)”).
	
	As per claim 10, Drobychev et al. discloses The computer-implemented method of claim 9, wherein bringing comprises replacing the data stored in the second data storage service that corresponds to the received second storage service agnostic metadata data with the data stored in the first data storage service that corresponds to the received storage service agnostic metadata, as (see e.g., ¶ 0062: as “FIG. 7 illustrates an exemplary data structure to hold a delta. Each delta applies to a unique row, so the delta includes the row identifier 702 of the row to which it applies. In order to guarantee data consistency at multiple instances, the deltas must be applied in a well-defined order to the base value. The sequence identifier 704 is globally unique, and specifies the order in which the deltas are applied. In some embodiments, the sequence identifier comprises a timestamp 706 and a tie breaker value 708 that is uniquely assigned to each instance where deltas are created. In some embodiments, the timestamp is the number of microseconds past a well-defined point in time. In some embodiments, the tie breaker is computed as a function of the physical machine running the blobmaster as well as a process id. In some embodiments, the tie breaker includes an instance identifier, either alone, or in conjunction with other characteristics at the instance. In some embodiments, the tie breaker 708 is stored as a tie breaker value 132. By combining the timestamp 706 and a tie breaker 708, the sequence identifier is both globally unique and at least approximately the order in which the deltas were created. In certain circumstances, clocks at different instances may be slightly different, so the order defined by the sequence identifiers may not correspond to the “actual” order of events. However, in preferred embodiments, the “order,” by definition, is the order created by the sequence identifiers. This is the order the changes will be applied at all instances”).
	
	As per claim 11, Drobychev et al. discloses The computer-implemented method of claim 2, wherein synchronizing to determine when the data stored in the first and second data storage services have both settled comprises waiting for a close operation to have been carried out on the data, as (see e.g., ¶ 0062).
	
	As per claim 12, Drobychev et al. discloses The computer-implemented method of claim 1, wherein at least some of the steps are composable across the first and second data storage services, as (see e.g., ¶ 0062).
	
	As per claims 13 and 24, the claims are rejected under the same premise as claim 1.
	
	As per claims 14 and 25, the claims are rejected under the same premise as claim 2.
	
	As per claim 16, the claim is rejected under the same premise as claim 4.
	
	As per claim 17, the claim is rejected under the same premise as claim 5.
	
	As per claim 18, the claim is rejected under the same premise as claim 6.
	
	As per claim 19, the claim is rejected under the same premise as claim 7.
	
	As per claim 20, the claim is rejected under the same premise as claim 8.
	
	As per claim 21, the claim is rejected under the same premise as claim 9.
	
	As per claim 22, the claim is rejected under the same premise as claim 10.
	
	As per claim 23, the claim is rejected under the same premise as claim 11.

Allowable Subject Matter
Claims 3, 15 and 26 would be allowable if amended or rewritten to overcome the objections, the rejections, and a terminal disclaimer is filed to overcome the double patenting rejection as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        10/7/2022